base 5:20-cr-00145 Documen t54 Filed 12/11/20 Page 1 of 4 PagelD #: 151

FILED __]
| BEC | | 2020

ofan 4 ee
Request i Information —

United of America -V- Julie M. Wheeler
COSe NUDES: 2<14- er- 00435
Bi K0-CR- 0O145-00|

 

 

 

 

ue Oye ry eat etton

(a ue En ie we prego
a apes worse a eth 5 ct Enon |
es He on ce seg ine
be i) Sen ee In huwnbe (OF
N Cases Amongst ie

eae Die cinch, VEC ort Duied

( a catia no in Several bo Kg
Hear

é
(\Q
(4
\ 4 |
fh ca at rat PLL oF ais
mé CO Wi
et rinue Pl rid My minor ‘fis
Oi tad MG te i tI oe lect
Hee ori i
eH es Yequire OS istarce T Would |i Ke

 

: provide the ane for my Children.
Case 5:20-cr-00145 Document 54 Filed 12/11/20 Page 2 of 4 PagelD #: 152

Ta ee at IN Neues rave ne Net
prices tag bar ae ae ances

a Ht te | ons \cler
mie Aly th i pat Yo onside

ya 0 bur Fine, Onc dons iderat ion.
ia or wa TO_pearing fram you.

Respectfully,
Chibi
“ i | Reg onal Jail

+ Blob 4 ce
01 Cenrye. iy
"ipa, leston, WV "415309

 
 

Case 5:20-cr-00145 Document 54 Filed 12/11/20 Page 3 of 4 PagelD #: 153

CHARI ESTON WY 250

RECEIVED!

[ss |
| __

ROAY L. PERRY li, CLERK
US. District Court
Southern District of West Virginia

  

L. Perry O |
Raber’ C. Dy US Courthouse
HOO Virgina Street, East

Room 200 He ses

jhlielbnttitaberas

  
  

sefygtet tabbed

       

 
Case 5:20-cr-00145 Document 54 Filed 12/11/20 Page 4 of 4 PagelD #: 154

Bre MOS

oy ~

joy

Ae\ eued L001
rer reuoiBeuy fea

E0eSe AM ‘uo}ssHeUD

 

 

 
